Citation Nr: 1533397	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  08-11 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1977 to February.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In July 2014, the Board remanded the case to the RO for additional development.  The Board is satisfied that there was at the very least substantial compliance with its July 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).


FINDING OF FACT

A bilateral foot disability was not shown in service, bilateral foot arthritis was not diagnosed within a year of service discharge; and the weight of the evidence is against a finding that any bilateral foot disorder is related to service.


CONCLUSION OF LAW

A bilateral foot disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), private treatment records, and VA treatment records have all been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but she declined.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran objected to the findings of the most recent October 2014 VA examiner and requested a new VA examination with a podiatrist.  However, she provided no suggestion that the medical professional who provided the opinion of record was in any way not competent to render the opinion.  Moreover, on review of the entire record, including all opinions from the VA examiners, the Board finds that the October 2014 opinion is adequate.  The examiner demonstrated full knowledge of the Veteran's current disability and had sufficient historical knowledge to render an opinion as to etiology.  The examiner additionally was able to provide a comprehensive rationale for the opinions provided. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131, 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Veteran seeks service connection for a bilateral foot disorder, which she contends was incurred during her active service.  She filed her initial claim for service connection in November 1983, which was denied by the RO in January 1984 and by the Board in February 1985.  She filed a new claim in October 2006, which was denied by the RO in April 2007.  The denial was appealed to the Board, and the Board has remanded the claims multiple times for additional development.

The Veteran's STRs show that at her entrance examination, she denied having any foot trouble and had a normal examination of her feet.  However, she complained of foot pain in June 1977 after prolonged walking.  She was diagnosed with shin splints and plantar fasciitis.  In June 1979, she complained of painful arches and later was provided supports.  By December 1980, she reported she only had foot trouble in the past and had a normal examination of her feet.  Once again in May 1981, she reported foot trouble in the past, but she had a normal examination of her feet.  The medical officer noted that the Veteran had foot trouble in 1979 but that she had no problems with her feet since that time.

The record does not show that the Veteran was diagnosed with any foot arthritis within one year of separation from service.

The Veteran testified at a Board hearing in May 1984 at which she described foot problems in service, which she alleged had continued since service.  However, she denied having sought any treatment from a podiatrist, due to a lack of funds.  She stated that she simply dealt with foot problems.

The first medical evidence of any foot complaints after service is not until March 1993.  At that time, the Veteran reported that she had severe pain in her first and fifth metatarsal phalangeal joints bilaterally.  Significantly, she reported an onset of approximately one year previously, or sometime in 1992, more than ten years after her service in the Air Force and more than nine years after her service in the Air National Guard.  She was assessed with bilateral hallux valgus and bunions.  She underwent foot surgery in July 1993 and did very well afterwards.

In October 2000, she reported that she had no pain or weakness in her legs, no swelling in her legs or feet, and no joint pain.  She had a grossly normal gait, normal station, normal range of motion, normal strength, and normal flexibility on examinations in February 2007, May 2007, June 2007, July 2007, and November 2011.

It is not until December 2009 that the Veteran started reporting foot pain.  She underwent foot surgery for callous formation, bunion formation, and bony formation.  Afterwards, January 2010 x-rays of her feet were normal.  She did not complain of foot pain again until August 2011.  X-rays at this time showed fairly significant arthrosis of the first right metatarsal phalangeal joint, but otherwise showed no abnormality.

In February 2012, the Veteran was afforded a VA examination for her bilateral foot disorder.  The examiner noted that the Veteran complained of foot pain in 1979 and was given arch supports.  The Veteran reported that this condition was chronic and that she had to undergo two surgeries to correct hammer toes.  The examiner found that the Veteran did not have then, nor had she ever had hallux valgus.  The examiner opined that because of evidence of a foot condition requiring arch support in service and the later corrective surgeries for hammer toes, that the Veteran's bilateral foot disability was at least as likely as not a condition that became symptomatic in service.

This opinion was found to be insufficient for rating purposes, because the examiner had diagnosed hammertoes, when the medical treatment records had shown bunions and hallux rigidus.

In November 2012, another VA examiner reviewed the Veteran's claim file, including the February 2012 VA examination.  The examiner noted that the diagnosis of hammertoes on the previous VA examination was based on the Veteran's report, whereas the condition that was diagnosed and treated operatively in the past was hallux valgus.  The November 2012 examiner stated that the diagnosis of hammer toes was based on the Veteran's report and that the condition that was diagnosed and treated operatively was hallux valgus, which then progressed into arthrosis with hallux rigidus.  The November 2012 examiner also stated that bunions are idiopathic and there was no evidence to suggest a posttraumatic or service-related etiology.

In July 2014, the Board remanded the Veteran's claim.  The Board noted the conflict in the previous VA opinions and sought clarification.

In October 2014, another VA examiner reviewed the Veteran's claim file, including the February 2012 VA examination and November 2012 opinion.  The October 2014 examiner opined that the Veteran's hallux rigidus and arthritis of the feet were less likely than not incurred in or caused by active service as the Veteran's hallux rigidus and arthrosis were caused by the Veteran's hallux valgus, which was not documented in the STRs.  The examiner noted that the Veteran's in-service plantar fasciitis was an acute and transient condition, which according to the STRs resolved in 1979.  In addition, the examiner explained that plantar fasciitis does not advance to hallux valgus or hallux rigidus.  The examiner also opined that the Veteran's hallux valgus was less likely than not incurred in or caused by active service.  The examiner explained that hallux valgus in most closely linked to overly restrictive shoe wear.  The examiner noted that the Veteran had numerous foot examinations in service, many of which were podiatrists, and hallux valgus was not diagnosed.  The examiner noted that the Veteran had normal foot examinations in May 1981, which contained a comment that the Veteran did not have a foot problem since 1979.  The examiner opined that the Veteran did not have a current plantar fasciitis condition as no medical records document a plantar fasciitis condition.  The examiner opined that the Veteran's hammer toe condition was less likely than not incurred in or caused by active service as the first diagnosis of hammer toe is not until February 2012.  The examiner reported that given the extensive number of foot examinations in service and after service, it is highly likely that the condition developed in recent years, decades after service separation and had no relationship to the Veteran's active service.

The Veteran's STRs show that while she complained of foot symptoms in June 1977, these resolved by 1979 and afterwards, she denied any foot symptomology.  She had normal examination of her feet at her separation examination in May 1981.  The record does not contain evidence of foot complaints until March 1993, which the Veteran reported began the previous year, not in service.  She underwent her first foots surgery in July 1993.  Afterwards, the record does not contain evidence of any foot complaints until sixteen years later in December 2009.  She underwent foot surgery again.  While January 2010 x-rays of her feet were normal, by August 2011, she developed arthrosis of the first right metatarsal phalangeal joint, but otherwise showed no abnormality.

After weighing all the evidence, the Board finds the greatest probative value in the October 2014 VA examiner's opinion.  The opinion is consistent with the Veteran's STRs and post-service treatment records, which shows that her foot symptoms resolved prior to her separation.  In addition, the opinion explains that the Veteran's present foot complaints are of different etiology that have no relation to her service and likely developed decades after service.

In addition, the Veteran has not submitted any evidence supporting her contention that her bilateral foot disorder was incurred in or caused by her active service.  Therefore, after weighing all the evidence, the Board finds great probative value in the October 2014 VA examiner's opinion.  Thus, the evidence fails to establish service connection for the Veteran's bilateral foot disorder.

Consideration has been given to the Veteran's assertion that her bilateral foot disorder was incurred in or caused by her active service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of a foot disorder falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Foot disorders are not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations that include objective medical testings such as x-rays or MRIs are needed to properly assess and diagnose the disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report perceived symptoms of her bilateral foot disorder, she has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that she has received any special training or acquired any medical expertise in evaluating musculoskeletal disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

The Veteran is considered competent to describe symptoms such as foot pain.  Here, the Veteran has stated that she has experienced foot problems since service, but the fact remains that medical investigation into her current foot problems, concluded that what she has now, while involving foot pain, is a different and unrelated condition from what she experienced and was treated for in service.
 
Accordingly, the criteria for service connection have not been met for a bilateral foot disability.  Therefore, the claim is denied.


ORDER

Service connection for a bilateral foot disability is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


